NO. 07-08-0412-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                   APRIL 20, 2009

                         ______________________________


                        CRISTAL GALE STOWE, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

             FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                 NO. 4833; HONORABLE KELLY G. MOORE, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pursuant to a plea bargain, in 2002, Appellant, Cristal Gale Stowe, was convicted

of endangering a child, a state jail felony, and was sentenced to twenty months

confinement, suspended in favor of four years community supervision. The State filed a

motion to revoke community supervision in 2005 for numerous violations of the conditions

thereof; however, that motion was dismissed and community supervision was extended for
another year in addition to amendments to the conditions. On November 14, 2006, the

State filed another motion to revoke community supervision again alleging violations of the

conditions thereof.          After a hearing on the State’s motion, Appellant’s community

supervision was revoked and punishment was assessed at the original sentence of twenty

months confinement. In presenting this appeal, counsel has filed an Anders1 brief in

support of a motion to withdraw. We grant counsel’s motion and affirm.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738, 744-

45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex.Crim.App. 2008).            Counsel has candidly discussed why, under the controlling

authorities, the appeal is frivolous.               See High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978). Counsel has also demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying her of her right to file a pro se response if she desired to do so, and

(3) informing her of her right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408.2 By letter, this Court granted Appellant thirty days in which


        1
            Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

        2
           Notwithstanding that Appellant was inform ed of her right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel m ust com ply
with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgm ent together with notification
of her right to file a pro se petition for discretionary review. In re Schulman, at 408 n.22 & at 411 n.35.

                                                       2
to exercise her right to file a response to counsel’s brief, should she be so inclined. Id. at

409, n.23. Appellant did not file a response. Neither did the State favor us with a brief.


         By the Anders brief, counsel asserts the trial court properly ruled on all matters

raised and finds no reversible error. We have independently examined the entire record

to determine whether there are any non-frivolous issues which might support the appeal.

See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman,
252 S.W.3d at 409; Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We

have found no such issues. See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).

After reviewing the record and counsel’s brief, we agree with counsel that there are no

plausible grounds for appeal. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App.

2005).


         Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment

is affirmed.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                              3